EXHIBIT 10.2

[image0a05.jpg]


Date












Private and Confidential


First Name Last Name
FBA
Address
City, State Zip


Dear First Name Last Name:


I am very pleased to inform you that, effective February 4, 2014 (the “Award
Date”), the Compensation Committee of the Board of Directors of Tesoro
Corporation (the “Company”), pursuant to its authority under the Amended and
Restated Tesoro Corporation 2011 Long-Term Incentive Plan (the “Plan”), has
approved the following long-term incentive award (the “Award”) to you. The
following is a summary of the terms and conditions associated with this Award.
Capitalized terms not defined in this letter will have the definitions provided
for such terms in the Plan.




Award: # Market Stock Units (“MSUs”) with a targeted value of $XXX,XXX in which
the number of Company’s common stock earned at vesting is based on the stock
price performance. This Award will become eligible for vesting, based on actual
stock price performance and continued employment, at the end of the 36 month
performance period (February 4, 2014 through February 4, 2017). Upon vesting at
the end of the performance period, the number of Shares earned from your Award
will be adjusted by the multiplying factor of the average closing stock price
for the 30 days prior to the Vesting Date over the average closing stock price
for the 30 days prior to the Grant Date. Shares will be withheld by the Company
to cover your applicable income and employment tax withholding(s) (at the
minimum statutory level) and the net Shares will be credited to your account
with Fidelity Stock Plan Services.


If you terminate employment due to Retirement or involuntary termination without
Cause, you will be issued a pro-rated payout of Shares based on the number of
full months worked (minimum of 12 months required for an involuntary termination
without Cause) within the performance period based on the achievement of actual
performance. Shares will be issued within 2 ½ months after the end of the
performance period. In addition, if you are terminated pursuant to a severance
or separation agreement under any circumstance, the Committee may, at its
discretion, further reduce the award payout percentage beyond the pro-rated
reduction described above. If you terminate employment due to death or
disability, as defined under Section 409A of the Internal Revenue Code of 1986,
as amended to date and the Treasury Regulations issued thereunder
(“Disability”), you will be issued a pro-rated payout of Shares based on the
number of full months worked within the performance period based on the
achievement of target performance. Shares will be issued as soon as
administratively practical upon termination due to death or Disability. If you
terminate employment due to a voluntary termination or termination for Cause
prior to the vesting of the MSUs, your Award will be




--------------------------------------------------------------------------------



forfeited. In the event of a Change in Control of the Company, the number of
Shares earned from your Award will be based on the actual performance at the
time of the Change in Control. Actual performance will be adjusted by the
multiplying factor of the average closing stock price for the 30 days prior to
the Change in Control over the average closing stock price for the 30 days prior
to the Grant Date, capped at 200%.


The Award has been granted under and is subject to the terms of the Plan unless
specified within this Grant Agreement. {This sentence applies to Senior
Executives Only: This Award is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Internal Revenue
Code of 1986, as amended to date.} In addition, further information concerning
your Award will be communicated at a later date.


Approximately two to three weeks from receipt of this letter, you will be able
to view your Award on the Fidelity Stock Plan Services website. If this is the
first time you are receiving this type of Award, you will receive a “Welcome
Kit” from Fidelity Stock Plan Services with additional information.




We highly value your contribution and commitment to the Company’s success and
believe that this Award provides you a financial incentive that aligns your
interests with the Company’s shareholders.


Sincerely,








Gregory J. Goff
President and Chief Executive Officer




This material has been prepared and distributed by Tesoro Corporation and Tesoro
Corporation is solely responsible for its accuracy. Tesoro Corporation is not
affiliated with Fidelity Investments (or any Fidelity entity).     
Stock plan recordkeeping and administrative services are offered through
Fidelity Stock Plan Services, LLC.
Brokerage products and services are offered through Fidelity Brokerage Services
LLC, Member NYSE, SIPC.








